Title: To John Adams from Joseph Lyman, 21 March 1809
From: Lyman, Joseph
To: Adams, John


To the Honble. John Adams Esqr. late President of the United States
SirHatfield  March 21—1809

The slight personal acquaintance I have had with you would not entitle me to the honour of addressing to you a letter, which might take off your attention from more interesting employments. But, as I have had the opportunity of obtaining a Handbill, said to be printed yesterday in Northampton & put into rapid circulation in this neighbourhood, in which your name & influence are to be employed for Electioneering purposes, I have thought it a duty which I owe to you & to my country to enclose it to you & to accompany it with such reflections as have risen in my mind upon the occasion. I need not express the veneration I have ever had for you as the friend and father of your country; nor the regret, which has been one of the bitter ingredients of my life, that a country so much indebted as ours has been to your eminent & disinterested services has been so forsaken of heaven as to make such unthankful & undutiful returns—that, Sir, from what source have these wrongs these ungrateful returns originated? Not from the Federalists within the circle of my acquaintance, not from the federalists of Massachusetts: they in the most publick and official manner have borne testimony to your patriotism & integrity. They have uttered every tender and feeling affection for a Father whom they revered and honoured, whom they considered as the injured victim of ambition, party spirit and false accusation. No topic has more effectually roused the indignation of federalists than the wicked criminations of your administration and your writings by the partizans of those men who persecuted & hunted you out office. These partizans have been the imwearied libellers of your able and luminous writings of your unexceptionable letter to Mr Samuel Adams and of all the best measures of your public administration. But the spurious republicans, with no exception in the circle of my acquaintance, have bent their whole force to cover your well earned glory with disgrace—For reasons which I do not comprehend, these revilers have of late changed their course and volunteered their services to retrieve that honour which few but themselves ever called in question.—Whether the enclosed letter is genuine or spurious I have not the means to determine. If it be genuine as the publishers say, It is directed to men who have uniformly been the opposers of your administration & your personal calumniation, to men who for purposes which have now unvieled themselves have been employed to obtain from you something to influence the approaching Election in favour of a man, who has been your most cruel foe and who has done every thing in his power to weaken the cause which you have supported, and to injure the men, whom you have been accustomed to love and to confide in, men who have thought that promoting the interest of the community & your reputation were synonimous services
You, Sir, will excuse my expostulation, when I so sincerely regret that you should intimate in the close of your letter, if it be yours, that out of your own family almost all of your political children have been undutiful to you and that Daniel Wright and Erastus Lyman are almost the only ones out of your own house who have for a longtime expressed a filial affection for you, when these two men have been your persevering and hostile opposers and when your name has been precious as rubies with the federalists of my acquaintance That gratitude which they have uniformly exercised, might have been acknowledged, at least not questioned.
What effect your silence as to Mr Lincoln and your attack on Mr Gore may have on the approaching Elections must be left to the overruling influence of a wise providence. What the Legislature have said in their acceptance of Mr Gore’s Report is entitled to double respect & confidence because it so perfectly coincides with that manly and dignified attitude which you took with respect to the French when they assumed the same insolent preeminence over our nation which they have lately assumed but in more imperious terms, and when you and your compatriots declared that the French had made void the treaty of alliance between them and us; and when you declared, that you would no more negotiate with them until they had laid aside their insolent attempts upon our national honour & independence. This, your friends have ever viewed as a most dignified act of your administration—
A war with England I am satisfied will meet your hearty reprobation, since there is no pretext or excuse for such a war at present—since they have borne so much from the waywardness of our government and have done nothing to injure us but from a principle of necessary self defence and a retaliation of injuries from their adversaries which we had not the dignity to resent and repel. So would not Mr Adams have done, as the present administration have done, with regard either to France or England had our nation understood their interests and continued him in office. The letter which the Democrats are circulating as yours will bear various constructions. They would have it, although I allow not their construction, that the late President Adams has forsaken the Bosoms and interests of his friends & has gone over to the camp of his enemies. This cannot be. His friends have persevered in his politics and have retained their affection for his person & measures. They do not believe, that he can willingly promote the ruinous system which Mr Lincoln & his adherents have uniformly pursued; or that he would lend the weight of his name to the unfounded opinion, that his friends & former associates are for dissolving the Union—No: they are pursuing those measures by which alone the Union may be permanent & happy. Not indeed that they would debase themselves so low as to wish for a union coupled with subordination and slavery—I am persuaded, that you had no idea, that your letter (if it is yours) should be converted into an engine to exalt your and your country’s enemies, depress your native State and mar the hopes & check the laudable efforts of your friends to rescue a degraded country from infamy, oppression and a military despotism. I have written this letter because I am and ever have been your sincere friend and a passionate admirer of you as an able statesman & patriot and my wish is that those hoaryhairs which have been crowned with glory may be gathered at a very late hour, in peace
You will make such returns to this letter as you think it merits But you will believe me when I say, that no man has ever felt more veneration & esteem for you than myself and that I am / Much revered Sir / Your very obedient, humble Servt

Joseph Lyman